Citation Nr: 1135471	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  05-17 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for scars of the chin and left ear canal prior to February 1, 2011, and an evaluation in excess of 30 percent after February 1, 2011.

2.  Entitlement to service connection for dental residuals related to service-connected scars of the chin and left ear canal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2007.  A transcript of the hearing is associated with the claims folder.

The Board remanded the Veteran's case for additional development in May 2009.  The Veteran's disability rating was increased by way of a rating decision dated in May 2011.  However, the effective date for the increase was from February 1, 2011, and not from the date of the current claim.  The issue on appeal has been re-characterized to reflect the staged rating.  

The Board remand of May 2009 also directed that additional disabilities be considered as related to the Veteran's service-connected scars of the chin and left ear canal, specifically additional scar disability ratings and a potential dental rating.  In that regard, the evidence of record has established entitlement to a separate rating for a tender scar of the chin and this will be addressed in the decision below.  In addition, the evidence has also raised a possible entitlement to a dental disability rating; however, the development of that issue is not complete.  The issue is inextricably intertwined with the Veteran's original appeal and is being remanded for further development.

A review of the Board's Veterans Appeals Control and Locator System (VACOLS) shows that there are additional, unrelated issues that have been adjudicated at the RO at different times during the pendency of the current appeal.  The several entries in VACOLS record the receipt of a notice of disagreement (NOD) for eight issues based on several ratings decisions in 2009 and 2010.  For unknown reasons, copies of the rating decisions were added to the claims folder with a notation that the copies were made from Virtual VA; however, no evidence or procedural documents such as a notice of rating, actual NOD, statement of the case (SOC) or substantive appeal were included with the copies of the rating decisions.  

None of the eight issues have been certified on appeal to the Board.  Therefore, the Board has no jurisdiction over the issues at this time.  Also, because of the lack of a complete record in regard to the rating decisions, such as the missing NODs, the Board will take no action at this time in regard to remanding for the issuance of a SOC as such an action may have already taken place.  See Manlincon v. West, 12 Vet. App. 328 (1999).  The RO is on notice, based on the VACOLS entries, that the Veteran is to be provided with a SOC for the issues listed as having a NOD in VACOLS unless the issues have otherwise been resolved.

Finally, the Board originally remanded the Veteran's case for additional development in February 2008.  The development was completed and the case was returned to the Board in February 2009.  The RO in Boston forwarded material that was received at the Board in April 2009.  The material consisted of a statement from the Veteran and a VA Form 9, Appeal to Board of Veterans' Appeals, that was dated in March 2009.  It appears the material was submitted by the Veteran to the RO in Boston as an appeal of a rating decision that denied an increased rating for the Veteran's service-connected cervical spine disability.  It is unclear why the RO elected to forward the material to the Board for an issue not then of record or certified on appeal.  The material will be further discussed in the action paragraph section of the remand.

The issue of entitlement to service connection for dental residuals related to service-connected scars of the chin and left ear canal is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's scar of the chin disability is manifested by a 5 1/2-cm long by 0.5-cm wide deep scar with tenderness to palpation, and adherence to underlying tissue, with evidence of induration and inflexibility, also with elevation and depression, and mild keloid.  The scar is stable with no objective evidence of skin breakdown, inflammation, edema, or soft tissue damage.  These characteristics have been manifest since April 13, 2004.

2.  The total exposed skin area involved is less than 39 square centimeters (sq. cm.).  Although there is evidence of lighter colored skin in the area of the chin scar it is less than 39 sq.cm, as is the area of induration and inflexibility described on an examination report.  There is no missing soft tissue and no evidence of abnormal skin texture.  

3.  The Veteran's chin scar, although described as deep as opposed to superficial, is tender and causes dysesthesias when pressed and considered painful.  

4.  The objective neurological evidence record establishes that there is no separate neurological impairment/disability associated with the Veteran's scars of the chin or the left ear canal.  

5.  The Veteran's scar of the left ear canal is manifested by a 1.5-cm by 0.1-cm scar that is without tethering, keloid or tenderness.  The scar is superficial and stable with no functional disturbance.





CONCLUSIONS OF LAW

1.  Since April 13, 2004, the Veteran's scars on the chin and left ear canal have been manifested by two characteristics of disfigurement, which are a scar with a surface contour that is elevated or depressed on palpation and adherent to underlying tissue which satisfies the criteria for a 30 percent rating but no higher.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic Code 7800, 7804 (2010); 38 C.F.R. § 4.118, Diagnostic Code 7800, 7803, 7804 (2008).

2.  The criteria for a separate 10 percent rating for a tender chin scar have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.118, Diagnostic Code 7800, 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty from July 1987 to September 1990.  A review of his service treatment records (STRs) shows that he suffered a laceration to his chin in September 1987 when he fell on his chin.  In his lay statements the Veteran said he was in formation and passed out and fell.  The STRs show that he received treatment for a fractured tooth (#14) and was evaluated for a complaint of bleeding from the left ear and swelling of the left temporomandibular joint (TMJ) associated with the fall.  

The Veteran continued on active duty subsequent to his injury.  He passed a physical examination for scuba/diving school in November 1989; however, he was involved in a serious motor vehicle accident (MVA) later that same month.  Injuries from the MVA led to his being discharged from service.

The Veteran submitted his claim for service connection for the scar on his chin in September 1996.  He described his injury in service.  He also said he had had bleeding from his left ear at the time of his injury.  

The Veteran was granted service connection for scars of the chin and the left ear canal by way of a rating decision dated in March 1997.  The rating action was based on a review of the STRs and several VA outpatient records.  A noncompensable disability rating was awarded.

The Veteran submitted a claim for an increase in his disability rating that was received on April 13, 2004.  He related that he had received an injury in boot camp that left a very visible scar on his chin.  

The Veteran was afforded a VA examination in May 2004.  The examiner noted that the Veteran had suffered a dislocation of the C7-T1 portion of his spine as a result of the MVA in service.  A halo device was used to provide stabilization of the injury.  The examiner noted that this had resulted in several small scars on the Veteran's head from where the device was anchored.  She also said the Veteran had a small scar on his chin from an accident in basic training.

The examiner said the Veteran denied having any pain in the scars on his face.  She described the chin scar as being 2-centimeters (cm) in length.  The examiner said she really could not see the scar until the Veteran pointed it out.  She said there was no evidence of fixation of the scar and the overlying skin was intact and normal in color.  She also said there was no inflammation, edema, or keloid formation.  The examiner stated that the scars did not, in any way, distort or make asymmetric the Veteran's face.  There was no limitation of motion or function.  The examiner did not list the chin scar in her impressions and did not address the left ear canal scar in any way.  

The Veteran's disability rating was increased to 10 percent by way of a rating decision dated in June 2004.  The basis for the increase that there was one disfiguring characteristic for the scars.  The increase was effective from the date of the claim, April 13, 2004.

The Veteran disagreed with the decision in August 2004.  He maintained that a higher rating was warranted.  He perfected his appeal in June 2005.  At that time he said the examiner could not see his chin scar because he had not shaved.

The Veteran testified at a Travel Board hearing in April 2007.  At the outset the Veteran maintained that his scars disability satisfied the rating criteria for a 30 percent rating,  In particular, he said his scars were at least one-quarter inch wide, the surface contour elevated or depressed on palpation, and the scar was adherent to underlying tissue.  However, this testimony was in reference to the scars on his head from the use of the halo device and not related to his chin.  

The Board remanded the case for additional development in February 2008.  It was noted that the halo scars were not service connected or part of the pending appeal.  The issue of service connection for those scars was referred for consideration by the agency of original jurisdiction.  A second issue involving a scar from a laceration on top of the frontal skull was also referred for action.

The Board noted that the May 2004 VA examination failed to fully identify the chin scar and failed to discuss the left ear canal scar at all.  Photographs were not taken.  A new examination was requested to fully address all aspects of the Veteran's two scars and their impact on the Veteran.  The Board also directed that notice be provided to the Veteran as required under a then current decision by the U. S. Court of Appeals for Veterans Claims (Court).  In Vazquez-Flores v. Peake, 22 Vet. App 37, 43 (2008) (Vazquez-Flores I), the Court noted that some increased evaluation claims would require more specific notice than others to include information on rating criteria and how the disability(ies) affected the Veteran's daily life and employment.  

The AMC conducted the required development.  In that regard, the AMC wrote to the Veteran to provide the Vazquez I notice in May 2008.  The Veteran did not respond to the letter.

The Veteran was afforded a VA examination in November 2008.  The examiner noted that he had reviewed the claims folder.  The examiner noted the history of a laceration to the chin in service.  There was no laceration to the left ear.  The examiner noted that the Veteran said the skin would come off his chin scar when he shaved.  The examiner said the Veteran had shaved three days earlier and there was no evidence of bare tissue.  The Veteran said he had an itchy burning pain in the scar all the time, not just when he shaved.  He also said it felt as if the scar was stapled to his chin.  The Veteran said he felt a ridge at the site and believed the scar was lighter than the surrounding skin.  

The examiner said the scar was submental.  Submental is defined as inferior to the chin.  See Dorland's Illustrated Medical Dictionary, 1817 (31st Ed., 2007).  The scar was said to be across the midline and was 5-cm distant from the vermillion border of the lower lip.  The scar extended equally from the midline and was 5 1/2-cm long and 0.5-cm wide.  There was tenderness on palpation and adherence to underlying tissue.  The examiner said "yes" to an examination worksheet question by noting the Veteran said he felt the skin was fixed and adherent to subjacent tissue and caused difficulty drinking because his lower lip was pulled down away from his teeth and mouth.  The Veteran said he would feel liquid run down from his mouth on to his shirt.  

The examiner said there was no underlying soft tissue damage, skin ulceration or breakdown over the scar, depression of the scar, or disfigurement of the face.  The examiner did say there was elevation of the scar and that it was lighter in color than the surrounding skin.  He also said there was induration or inflexibility but this could not be measured.  The examiner said no photographs were taken as the photographic facility was unavailable at the time of the examination.  The final diagnosis was submental scar, facial, 5 1/2-cm long.  The examiner did not address the left ear canal scar.

The AMC denied an increased rating in December 2008.  A supplemental statement of the case (SSOC) was issued that explained the basis for the denial.

The Board remanded the case again in May 2009.  It was noted that the Vazquez I notice letter did not provide the proper notice.  In addition, the VA examination did not address the scar of the left ear canal.  Further, the AMC did not address the possibility of additional disability ratings under Esteban v. Brown, 6 Vet. App. 259 (1994).  The remand directed that a new notice letter was required as well as a new VA examination that provided findings in accordance with the applicable rating criteria.  Finally, the AMC was to consider additional disability ratings that may be warranted as per Esteban.

The AMC wrote to the Veteran in May 2009.  The letter addressed the previous deficiencies of the notice letter of May 2008.  The Veteran responded to the letter in June 2009.  He repeated his assertion that fluid leaked from his mouth when he drinks.  His scar (chin scar) always caused him pain with a burning sensation.  This caused him to scratch and pick at the scar.  He said his wife told him he was aggressively touching his scar in his sleep.  The Veteran said he frequently woke up with a raw chin.  He also said the scar felt like it was stapled to his chin and he was always trying to detach the scar from his lower jaw bone.

In regard to effects on his employment he said the pain and burning sensation impeded his concentration at work.  He said his productivity and quality of work was greatly diminished.  

The Board notes that there is a VA examination report of record from October 2009.  However, the examination was conducted to evaluate scars other than those associated with the issue on appeal.  Accordingly, the findings from that examination are not relevant in this case.

The Veteran was afforded a VA examination in February 2011.  The examiner noted that he had reviewed the claims folder, to include the STRs.  The examiner took a history of how the Veteran incurred a number of scars in addition to the two scars on appeal.  The Veteran related that he worked as a truck driver and then in construction until back pain forced a change.  He obtained a Masters Degree in architectural design and worked for two years at a sedentary job.  However, he was unable to continue because of neck pain and loss of dexterity in both hands.  He noted that his neurological problems had been evaluated for purposes of compensation.  The Veteran said he was unable to continue working and had retired.  The Board notes that the Veteran reported he was employed full-time at his VA examination in October 2009.

On examination the Veteran was noted to have discomfort in the left TMJ on maximal opening.  There was mild local tenderness on deep palpation in this region.  No crepitus was noted on motion of the mandible.  The examiner said the inter-incisor distance on opening the mouth was maximally at 15-millimeters (mm) and was associated with slight left temporomandibular discomfort on first opening.  The examiner commented that the examination would be essentially normal range for mandibular opening.  

In regard to the Veteran's scars the examiner related findings for a number of scars that are not related to the issue on appeal.  As to the left ear canal, the examiner said there was a scar on the floor of the canal that was 1.5-cm by 0.1-cm.  The scar was without tethering, keloid, or tenderness.  The scar was superficial and stable.  He said the scar was in such a position that it was not accessible for photography.  He said the scar appeared to give no functional disturbance.

The chin scar was said to be just beneath the skin [chin] and extended transversely across the midline.  The scar was approximately symmetrical and measured 5-cm by 0.5-cm.  The scar was depressed to 0.5-cm in some areas and elevated to 0.2-cm in the central portion with tethering, tenderness, and mild keloid.  The examiner said the scar was stable but it was a deep scar.  The examiner said that pressure on the scar caused paresthesias.  He said this finding suggested injury to the center nerve fibers in this region, probably arising from the anterior cervical nerves 2-3.  

The impressions included scars, as described, traumatic sensory nerve neuropathy of the left upper cervical, and affecting the undersurface of the chin, and mild left temporomandibular arthropathy.  The examiner included two color photographs of the chin scar.  The photographs showed the Veteran's scar as described by the examiner in his report.  

The Veteran provided a statement wherein he assessed the results of the VA examination of February 2011.  He provided his interpretation of the results and how they translated to an increased disability rating as well as additional disability ratings.  In particular, he said his chin scar had two characteristics of disfigurement and warranted a 30 percent rating.  He also said a separate rating for a tender scar was justified.  Finally, the Veteran maintained that ratings for a dental disorder, arthritis, and a nerve impairment were for consideration based on the results of the examination.

The AMC issued a deferred rating decision in March 2011.  The decision noted the reference to a possible neurological impairment in the February 2011 examination report as well as a possible TMJ impairment.  The decision directed that neurological and dental/oral examinations were required to evaluate the Veteran's status.  Further, an addendum was to be requested from the February 2011 examiner to more fully address the Veteran's scars and to include measurements of total skin area and exposed skin area that are affected.  

An addendum was received in April 2011.  The addendum was from the same examiner that performed the examination in February 2011.  The examiner stated that the scars, this would include the scar of the left ear canal, that were described as being stable, well healed, superficial and without keloid formation and without tenderness also had no evidence of hypo- or hyperpigmentation, abnormal skin texture, underlying soft tissue loss or indurated, inflexible skin.  The examiner noted that photographs of the scar of the left ear canal were obtained and associated with the addendum.  

The examiner provided the same dimensions as before for the chin scar.  He said the scar was depressed in areas to 0.2-cm with tethering.  He said this meant attachment to the deeper fascial structures.  He said there was tenderness and mild keloid at the left end of the scar.  There was a small nodule at the left end of the scar that measured 0.2-cm in diameter and was tender on palpation with dysesthesias that may indicate an underlying neuroma in the scar.  The examiner said that, as he expressed before, the dysesthesias and tenderness may represent injury to a terminal nerve sensory fiber in the upper cervical region.  He said there was no abnormal pigmentation of the scar.  He said it was a deep scar that was tethered to the underlying fascia and was somewhat irregular in its surface features.  

In regard to surface areas, the examiner calculated that the Veteran had 22,500 square centimeters (sq. cm.) of total skin area.  He said that total scar surface noted was 13.53 sq.cm.  (The Board notes that this encompasses 14 scars as described in detail in the report of February 2011).  The examiner said this represented a percentage of total skin area involved of 0.0006.  As to exposed skin area the examiner said the percentage equaled approximately 19.0 of 22,500 sq.cm.  He concluded that the percent of exposed skin with scars equaled 0.03 percent.

The examiner's pertinent impressions were unchanged from his report of February 2011.  The photographs of the scar of the left ear canal depicted the scar as described by the examiner.  A measuring tape is also shown in one of the three photographs.

The Veteran was afforded a VA neurology examination to assess the possibility of a neurological impairment associated with the chin scar.  The examiner remarked that the he was familiar with the Veteran from a clinical setting.  The examiner also said he had reviewed the claims folder.  He noted that the Veteran complained of circumoral numbness as well as sensitivity of the scar.  The Veteran also described a burning sensation over the scar which was sometimes painful.  The Veteran also attributed occasional drooling to his scar.  The examiner also noted that the Veteran's STRs documented the MVA wherein the Veteran sustained a cervical spine fracture at C7-T1.

The examiner noted the chin scar and described it as approximately 5-cm long underneath the chin and centered on the midline.  He said that cranial nerve examination showed the Veteran's tongue midline, and that the palate elevated symmetrically and the masseter was without dysfunction.  The examiner said the Veteran reported decreased sensation circumorally and bilaterally as well over the scar.  He said there was no abnormal chin jerk.

The examiner said the described symptoms, mainly circumoral numbness, would not be expected secondary to scarring based on the anatomical pathways of the nerve terminals supplying the circumoral region, i.e. these symptoms appeared to be nonphysiologic.  The examiner added that, while circumoral numbness can occur secondary to medication effects or toxic/metabolic disturbance, this did not present a distribution that would be associated with the Veteran's scar.  The examiner concluded that he did not find evidence at that time for neurologic dysfunction secondary to the Veteran's chin scar.

The Veteran was also afforded a VA dental examination in April 2011.  The result of that examination will be discussed in more detail in the remand portion of this decision.

The Veteran's disability rating was increased to 30 percent by way of a rating decision dated in May 2011.  The increase was based on the results of the VA examinations and that the Veteran was found to have two to three disfiguring characteristics.  The effective date for the increase was established as of the date of the February 1, 2011, VA examination.  The rating decision referred the reader to a concurrently issued SSOC for a full explanation of the evidence and reason for the rating.

As noted, the AMC issued a SSOC in May 2011.  The SSOC essentially stated the same finding of there now being two to three disfiguring characteristics to justify a 30 percent rating.  The evidence was not such as to warrant a higher rating.  Neither the SSOC or rating decision addressed the issue of whether a separate disability rating under another skin-related diagnostic code was for consideration.

The Veteran responded to the SSOC in May 2011.  He maintained that the effective date for his increase should be the date of his claim, April 13, 2004.  He said that his scars had not changed during the pendency of his claim.  He also noted that the SSOC did not address the question of a possible additional scar rating.  He contended that he should be given a separate 10 percent rating for a painful scar.

The Veteran repeated his assertions with a statement submitted in June 2011.



II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.

Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  If the evidence of record supports it, staged evaluations may also be assigned for different periods over the course of the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that during the pendency of this appeal for an increased rating, the criteria for evaluation of disabilities of the skin, involving scars, were amended as of October 23, 2008.  The revisions are applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708-54,712 (Sept. 23, 2008).  The preamble for the change in regulations did note that an individual could request a review of their scar disability under the new regulations; however, any increase based on the new regulations would only be effective from October 23, 2008, at the earliest.  73 Fed. Reg. 54,708.

The SSOC of December 2008 evaluated the Veteran's scar disability under the new regulations although such a review was not requested by the Veteran.  Accordingly, the Board will consider a possible increase as well as a separate skin disability rating under both the prior and amended version of the regulations.  


The Veteran's scars in the area of the chin and left ear canal are currently evaluated as 10 percent disabling under 38 C.F.R. § 4.118 (2008), Diagnostic Code (DC) 7800, used for the evaluation of Disfigurement of the Head, Face or Neck.  The enumerated criteria of DC 7800 include consideration of: visible or palpable tissue loss, gross distortion and asymmetry of facial features, and eight characteristics of disfigurement, to arrive at the proper rating. 

Specifically, the criteria under DC 7800 provide that a 10 percent evaluation is warranted for scars of the head, face, and neck when there is one characteristic of disfigurement.  A 30 percent evaluation requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 50 percent evaluation requires visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or; with four or five characteristics of disfigurement.  An 80 percent evaluation requires visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 (2008).

In Note 1 under diagnostic code 7800, the eight characteristics of disfigurement are described as follows: (1) a scar 5 or more inches (13 or more cm) in length; (2) scar at least one-quarter inch (0.6 cm) wide at its widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyperpigmented in an area exceeding six square inches; (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc) in an area exceeding six square inches; (7) underlying soft tissue missing in an area exceeding six square inches, and (8) skin indurated and inflexible in an area exceeding six square inches.  Also, in Note 3, the regulation directs evaluators to take into consideration unretouched photographs when evaluating under these criteria.

Note 2 provides guidance on rating tissue loss of the auricle and anatomical loss of an eye or eyes and is not applicable to this claim.

As noted, the several examinations during the pendency of the appeal establish that the Veteran's chin scar disability manifests two disfiguring characteristics.  The surface contour of the scar is elevated or depressed with palpation.  The scar is also adherent to underlying tissue.  This is sufficient to warrant the 30 percent evaluation that was assigned in May 2011.

The evidence of record does not establish the presence of tissue loss and either gross distortion or asymmetry of two features or paired sets of features or four to five disfiguring characteristics at any time during the pendency of the appeal to justify a 50 percent rating.  

The Board finds that the two disfiguring characteristics were present from the outset of this claim, or April 13, 2004.  There is no reported change in the Veteran's scars from the time he submitted his claim for an increased evaluation.  There has been no medical treatment or surgeries.  Indeed the Veteran has submitted a statement remarking that his chin scar was essentially unchanged from 1987.  The Veteran should not be penalized on an effective date by way of looking to when an examination report finally identified the disfiguring characteristics that have been present during the pendency of this claim.  Accordingly, the effective date for the 30 percent rating is established as of the date of the claim, April 13, 2004.

The Board notes that the effective date for an increased rating shall be the earliest date as of which it is ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400 (o)(2) (2010).  In this case, there is no assertion that the Veteran's disability had increased in severity in the one year period prior to the date of the claim.  The objective medical evidence of record establishes the static nature of the disability as well as the Veteran's own lay statements.  Thus, there is no basis to grant the 30 percent evaluation for any period prior to the date of the claim.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (Increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date).

The rating criteria found at DC 7801 and DC 7802 are not for consideration.  Those criteria apply to scar disabilities other than the head, face or neck.  38 C.F.R. § 4.118 (2008).

The regulations in effect in 2008 also allowed for the rating of scars that are found to be superficial and unstable, DC 7803, or scars that are superficial and painful on examination, DC 7804.  38 C.F.R. § 4.118 (2008).  A scar rated under either diagnostic code would warrant a 10 percent rating.  Note 1 for DC 7803 defined an unstable scar as on where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 under DC 7803 and Note 1 under DC 7804 define a superficial scar as one not associated with underlying soft tissue damage.  Also, as noted, the Court's decision in Esteban directs that disabilities evaluated under DC 7800 should also be considered for additional possible ratings where the symptomatology of the scars is not duplicative or overlapping.  Esteban, 6. Vet. App. at 261-62.  In that case, the Court noted that the rating criteria for DC 7800 was cosmetic in nature.  

The medical evidence of record does not establish the Veteran's scars of the chin or left ear canal to be unstable.  The Veteran has said that he picks at his scar or that shaving would take skin away; however, objective examinations have not found any evidence of there being raw skin or loss of skin coverage.  The Board finds there is no basis for a separate rating under DC 7803.

Although the Veteran's chin scar has been described as deep, there is no underlying soft tissue damage.  Thus, it can be considered superficial for purposes of consideration of a rating under DC 7804.  In addition, the Veteran has subjective complaints of pain at the scar and there is objective evidence of tenderness on examination and palpation with dysesthesias.  The Board finds that such evidence satisfies the criteria for a separate 10 percent rating for the chin scar under DC 7804 as in effect prior to October 23, 2008.

The scar of the left ear canal demonstrates none of the criteria for consideration of a separate rating other than the scar is superficial.  There is no pain or even tenderness noted on palpation.  

Finally, DC 7805 relates to rating scar disabilities based on a limitation of function of the affected part.  There is no functional impairment of the left ear as a result of the scar.  The Veteran's neurological complaints were evaluated and found to be unrelated to his service-connected chin scar.  A possible dental-related impairment is still under consideration and is addressed in the remand portion of this decision.  The evidence of record does not establish a separate disability that is ratable due to a limitation of function.  

In regard to the amended rating criteria, the Board notes that the basic rating criteria for DC 7800 was unchanged.  38 C.F.R. § 4.118 (2010).  The heading for the diagnostic code was changed.  The eight disfiguring characteristics were unchanged and Notes 1 through 3 were also unchanged.  Notes 4 and 5 were added.  In essence, Note 4 codifies the holding in Esteban for consideration of additional disabilities.  Note 5 instructs that the characteristics of disfigurement may be caused by one scar or by multiple scars. The characteristics required to assign a particular evaluation do not need to be caused by a single scar in order to assign that evaluation.  As the prior analysis shows, the Veteran's case has been considered for additional disabilities.  

As before DC 7801 and DC 7802 are not applicable in this case as the criteria pertains to scar disabilities that are not of the head, face or neck.  Id.

Under the amended regulations, DC 7803 was removed and DC 7804 is used to evaluate scars that are unstable or painful.  Id.  A 10 percent rating is warranted where there are one or two scars that are unstable or painful.  Note 2 provides that if there are one or more scars that are both painful and unstable, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  

In this case, the Veteran's left ear canal scar is neither unstable nor painful.  The Veteran's chin scar is not unstable but is considered painful.  Thus, the amended criteria do not provide any basis for an increase, either by way of the DC 7800 criteria or for the separate rating for a painful scar under DC 7804.

The criteria under DC 7805 essentially provides the same direction to rate additional disabilities, not rated under DCs 7800-7804, under the appropriate diagnostic code.  The same findings are applicable here.  There is no neurological impairment associated with the Veteran's scars and a possible dental-related impairment issue is being remanded.

The Board has also considered whether the Veteran's scar disabilities are so exceptional as to require consideration of an extraschedular rating.  In Thun v. Peake, the Court held that determining whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization. Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.   

In this case, the schedular criteria are adequate to address the Veteran's level of disability for his chin and left ear canal scar disabilities.  His disability ratings are recognition of the cosmetic impact and impairment of his chin scar disability.  The rating criteria for scars of the head, face and neck encompass the disfigurement experienced by the Veteran.  The criteria for a painful scar also encompass the pain felt by the Veteran.  A special examination found no evidence of a neurological impairment.

There is nothing unusual in the Veteran's specific case that renders the rating schedule as inadequate to address his scars disability.  In light of this finding there is no requirement to proceed with the next two steps in consideration of an extraschedular rating.  Thun, 22, Vet. App. at 116. 

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a rating in excess of 30 percent for the Veteran's scars of the chin and left ear canal at any time during the pendency of the appeal or any earlier than already established.  Further the Board is unable to identify a reasonable basis for granting a rating in excess of 10 percent for the Veteran's painful chin scar.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

As a final item, the Board notes that the Veteran was granted a total disability evaluation based on individual unemployability (TDIU) by way of a rating decision dated in July 2010.  Thus, there is no outstanding TDIU issue for consideration by the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In addition, the Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran submitted his claim in April 2004.  The RO initially wrote to him in that same month.  The Veteran was advised of the evidence required to substantiate his claim for an increased rating.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  

The Veteran's disability rating was increased in June 2004.  He disagreed with the rating in August 2004.  The RO provided the notice required in Dingess in April 2007.

As noted above, the Board remanded the case in February 2008 for the AMC to provide notice as required under Vazquez-Flores I.  The AMC wrote to the Veteran in that regard in May 2008.  He did not respond to the letter.  Additional development was conducted, the claim for an even higher rating was denied and the case returned to the Board.

The Board again remanded the case, to include for the notice required under Vazquez I in May 2009.  The AMC wrote to the Veteran that same month.  He responded to the letter with specific information as to how his disability impacted his daily life and employment.  

Although the AMC did comply with the Board's directive to issue notice compliant with the Court's instruction in Vazquez-Flores I, the United States Court of Appeals for the Federal Circuit vacated that decision and remanded the case back to the Court.  580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II).  The Federal Circuit held that the VCAA did not require detailed veteran specific notice in increased rating cases.  Id. at 1280-81.

The Court issued another opinion in Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010) (Vazquez-Flores III) that addressed the holding from the Federal Circuit.  The Court held that failure to provide any notice on how to substantiate a claim for increased benefits would be a lack of notice on a key element.  However, providing inadequate or incomplete notice on how to substantiate a claim for increased benefits, such as notice to provide evidence on how a disability had worsened but not its impact on employment, would not be lack of notice on a key element.  The Court stated that, "... except when section 5103(a) notice how to substantiate an increased-rating claim simply is not provided at all, a shift of the appellant's burden to the Secretary to show that the appellant was not prejudiced is unwarranted."  Id. at 106-07.

In any event, this Veteran was provided with multiple notice letters on how to substantiate his claim for an increased rating.  This included veteran specific notice.  The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset, he demonstrated actual knowledge of what was required to establish entitlement to an increased rating.  He gave evidence of symptoms that related to the applicable rating criteria.  He responded to the May 2009 letter with specific information as to how his scar disabilities affected him.  He provided statements as to how the results of the several VA examinations justified various disability ratings.  There is no evidence of prejudice to the Veteran based on any notice deficiency and he has not alleged any prejudice.  Thus, the Board is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs, VA treatment records dating from 1991 to 1996, VA examination reports, as well as a transcript of his Travel Board hearing of April 2007.  The Board remanded the claim for additional development in 2008 and 2009.

The initial examination of May 2004 was inadequate and the Board remanded the case in February 2008 to obtain a new examination.  The Veteran was examined in November 2008.  Although the examination provided results in regard to the chin scar, the examiner failed to address the scar of the left ear canal and did not provide photographs.  The Board again remanded the case for an examination in May 2009.  The Veteran was given a thorough examination in February 2011 and an addendum report was provided in April 2011.  The 2011 reports addressed all of the pertinent criteria for a scar examination and the examiner provided photographs of the Veteran's scars.  The Board finds that the examination reports of 2011 contain the necessary medical evidence.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February and April 2011 VA examination reports are adequate to properly evaluate the claim.   

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.





ORDER

Entitlement to a 30 percent disability evaluation for scars of the chin and left ear canal, but no higher, from April 13, 2004, is granted subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a separate 10 percent rating for a painful chin scar is granted.


REMAND

As noted above, the VA examiner of February 2011 provided evidence of a possible disability regarding limitation of motion and temporomandibular articulation.  See 38 C.F.R. § 4.150, DC 9905 (2010).  In that regard, the scars examiner said the Veteran had inter-incisal range of opening of 15-mm with associated left temporomandibular discomfort.  Based on the rating criteria for DC 9905, such a finding would warrant a 30 percent rating if the disability was service-connected.  

The Veteran addressed the results of that examination in his statement of February 2011 and noted that he should be given a separate disability rating for a dental disability.  

A deferred rating decision of March 2011 noted the finding and directed that the Veteran be afforded a VA dental/oral examination.  The Veteran was afforded such an examination in April 2011.  The examiner noted that the claims folder was not available for review; however, he was able to verify the Veteran's statements regarding his facial injury in service from reading other compensation and pension examination reports.  In that regard, the examiner noted that the Veteran suffered a facial injury when he fell in service.  The examiner also noted the fracture of tooth #14 at that time.  He said that a current panoramic x-ray showed several missing teeth and that the Veteran's TMJ appeared normal.  

The examiner said he did not feel or hear grinding or popping from the Veteran opening and closing his jaw but he noted the Veteran experienced some discomfort.  He said the Veteran's inter-incisal range of motion measured 21-mm and that this was not within normal limits.  He said the Veteran had lateral excursion that measured 10-mm.  The examiner stated that it was more likely than not that the Veteran's TMJ problems were the result of his fall in service.  The examiner did not address whether the limitation of motion was related to the Veteran's service-connected chin scar disability.  The results of this examination would satisfy the rating criteria for a 20 percent disability under DC 9905.

The AMC issued a deferred rating decision in May 2011.  The decision directed that the dental examiner should be contacted to provide a supporting rationale for the opinion that the Veteran's TMJ problems were related to a fall in service.  The decision also said that, if his opinion required modification, the examiner should provide a supporting rationale for any change.  

There is no indication in the claims folder that the VA dental examiner ever reviewed the claims folder in response to the deferred rating decision or made any change in his opinion.  Moreover, the subsequent SSOC of May 2011 did not address whether a separate disability rating was warranted under the diagnostic codes applicable for dental disabilities as was directed by the Board's remand of May 2009.

As the record is void of any evidence of a change in the medical opinion, the Board must remand the issue to allow the AMC to either act on the actions required by the deferred rating decision or to adjudicate the issue based on the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must take appropriate action to ensure the Boston RO is aware of the existence of the substantive appeal that was forwarded to the Board in April 2009.  This may entail returning the appeal material to the RO but the appropriate action to take is left to the discretion of the AMC.  

2.  The AMC should ensure that the actions directed by their deferred rating decision of May 2011 are carried out; or, adjudicate the Veteran's claim based on the evidence of record.  

3.  After completing the requested actions and any additional development deemed warranted, the issue on appeal must be re-adjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AMC.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


